                                                                           The Honorable Ricardo S. Martinez
 1
                                                                         Re-Noted for Hearing on June 15, 2020
 2

 3

 4

 5

 6
                                          UNITED STATES DISTRICT COURT
 7                                  FOR THE WESTERN DISTRICT OF WASHINGTON
                                                   AT TACOMA
 8

 9    SONIA POWELL,
                                                                     NO. 2:19-cv-00929-RSM
10                                                  Petitioner,
                                                                     ORDER GRANTING JOINT MOTION
11                vs.                                                TO CONTINUE HEARING RE:
                                                                     DEFENDANTS’ MOTIONS TO
12    KING COUNTY; CENTRAL PUTGET                                    DISMISS
13    SOUND REGIONAL TRANSIT
      AUTHORITY d/b/a SOUND TRANSIT;                                 RENOTE ON MOTION CALENDAR
14    SECURITAS SECURITY SERVICES USA,                               May 8, 2020
      INC. d/b/a SECURITAS; RICHARD
15    SHIPLETT; DOE B. TOLEFREE; MARCUS
      SIGNURDSON; and ALEX QUIRIT,
16

17                                                  Respondents.

18

19              Before the Court is a Joint Motion to Continue Hearing Re: Defendants’ Motions to

20   Dismiss (Dockets 23 and 24). Upon review of the Joint Motion and Court’s General Order 2-20,

21   ¶ 8, the record before the Court, and for good cause shown, it is hereby ORDERED that the Joint

22   Motion to Continue Hearing to June 15, 2020 is GRANTED, and it is FURTHER ORDERED

23   that any responses will be due on June 11, 2020, and any replies on June 15, 2020.

24

25

                                                                                   Betts
                                                                                   Patterson
      RE-NOTICE OF HEARING ON                                                      Mines
      DEFENDANTS’ MOTION TO DISMISS                                -1-             One Convention Place
                                                                                   Suite 1400
      NO. 2:19-CV-00929                                                            701 Pike Street
                                                                                   Seattle, Washington 98101-3927
                                                                                   (206) 292-9988
     C19-929 powell-renote-order/040820 1052/7319-0017
 1              DATED this 8th day of April, 2020.
 2

 3

 4                                                       A
                                                         RICARDO S. MARTINEZ
 5                                                       CHIEF UNITED STATES DISTRICT JUDGE
 6

 7   Presented by:

 8   BETTS, PATTERSON & MINES, P.S.

 9   By s/ S. Karen Bamberger
     S. Karen Bamberger, WSBA #18478
10   One Convention Place
11   701 Pike Street, Suite 1400
     Seattle, WA 98101
12   206-292-9988
     kbamberger@bpmlaw.com
13   Attorneys for Defendants Securitas Security
     Services USA, Inc. d/b/a Securitas, Richard Shiplett,
14   and B. Tolefree
15
     KING COUNTY PROSECUTORS OFFICE
16
     By s/ Ann M. Summers (with permission)
17   Ann M. Summers, WSBA #21509
     500 Fourth Avenue, Suite 900
18
     Seattle, WA 98104
19   206-296-8820
     Ann.summers@kingcounty.gov
20   Attorneys for Defendants King County, Mark
     Sigurdson and Alex Quirit
21
     SONIA POWELL
22

23   By s/ Sonia Powell (with permission)
     Sonia Powell, Pro Se Plaintiff
24   888 Main St.
     New York NY 10044
25   424-272-1293
     Sonia.powell@gmail.com
                                                                         Betts
                                                                         Patterson
      RE-NOTICE OF HEARING ON                                            Mines
      DEFENDANTS’ MOTION TO DISMISS                        -2-           One Convention Place
                                                                         Suite 1400
      NO. 2:19-CV-00929                                                  701 Pike Street
                                                                         Seattle, Washington 98101-3927
                                                                         (206) 292-9988
     C19-929 powell-renote-order/040820 1052/7319-0017
